271 U.S. 661
46 S. Ct. 474
70 L. Ed. 1138
Clement GUNN, petitioner,v.The UNITED STATES of America.
No. 1013.
Supreme Court of the United States
April 19, 1926*

Messrs. Vance J. Higgs and James E. Carroll, both of St. Louis, Mo., for petitioner.


1
Messrs. William D. Mitchell, Sol. Gen., of Washington, D. C., Oscar R. Luhring, Asst. Atty. Gen., and Harry S. Ridgely, of Washington, D. C., for the United States.


2
Petition for a writ of certiorari to the United States Circuit Court of Appeals for the Eighth Circuit denied.



*
 Application under Judicial Code, § 240(a) U. S. Comp. St. Supp. 1925, § 1217, prior to decision by Court of Appeals.